II115th CONGRESS1st SessionS. 1529IN THE SENATE OF THE UNITED STATESJuly 11, 2017Ms. Heitkamp (for herself, Mrs. Shaheen, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the refundable credit for
			 coverage under a qualified health plan.
	
		1.Short titleThis Act may be cited as the Addressing Affordability for More Americans Act of 2017.
		2.Increase in eligibility for credit
			(a)In generalSubparagraph (A) of section 36B(c)(1) of the Internal Revenue Code of 1986 is amended by striking 400 percent and inserting 800 percent.
			(b)Applicable percentagesThe table contained in clause (i) of section 36B(b)(3)(A) of the Internal Revenue Code of 1986 is
			 amended by striking the period at the end of the last row and by adding at
			 the end the following new rows:
				400% up to 550%9.5%11%550% up to 700%11%13%700% up to 800%13%15%..
			(c)Limitation on recaptureClause (i) of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended—
				(1)by striking 400 percent and inserting 800 percent;
				(2)by striking the period at the end of the last row of the table; and
				(3)by adding at the end of the table the following new rows:
					At least 400% but less than 600%$3,500At least 600% but less than 800%$4,500..
				(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.